                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



UNITED STATES OF AMERICA,                       CR-15-02-GF-BMM-JTJ

         Plaintiff,

   vs.                                                   ORDER

PATRICK BEAUCHAMP,

         Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 30, 2019. (Doc. 188). Neither party

filed objections. When a party makes no objections, the Court need not review de

novo the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).




                                        1
      Judge Johnston conducted a revocation hearing on January 30, 2019. The

United States alleged that Defendant Beauchamp violated the conditions of his

supervised release by: 1) by interacting with a person convicted of a felony without

first obtaining the permission of his probation officer; 2) by failing to report for

substance abuse testing; 3) by failing to report for substance abuse treatment; 4) by

failing to maintain full-time employment; and 5) by using controlled substances.

(Doc. 181 at 2-3). Beauchamp admitted to the alleged violations. (Doc. 188). The

violations prove serious and warrant revocation of Beauchamp’s supervised

release.

      Judge Johnston has recommended that the Court revoke Beauchamp’s

supervised release and commit Beauchamp to the custody of the Bureau of Prisons

for six (6) months. Id. Judge Johnston further has recommended that supervised

release follow his custody period for six (6) months to be served at a Residential

Re-Entry Center. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Beauchamp’s violations represent a serious breach of the

Court’s trust. A custody term of six (6) months with six (6) months of supervised

release to be served at a Residential Re-Entry Center to follow is sufficient but not

greater than necessary.




                                           2
      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 188) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Patrick Beauchamp receive a

custody sentence for six (6) months, followed by six (6) months of supervised

release to be served at a Residential Re-Entry Center.

      DATED this 20th day of February 2019.




                                         3
